UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1913



W. MCGILL WOODWARD; W. MCGILL WOODWARD, P.A.,

                                             Plaintiffs - Appellants,

          versus


BERNIE WEISS;      AMERICAN   MEDICAL   ANALYSIS,
INCORPORATED,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Patrick Michael Duffy, District
Judge. (CA-95-578-23-2)


Submitted:   July 31, 1997                  Decided:   October 2, 1997


Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen P. Groves, Sr., Thomas S. Tisdale, Jr., Stephen L. Brown,
YOUNG, CLEMENT, RIVERS & TISDALE, L.L.P., Charleston, South
Carolina, for Appellants.    Thomas J. Wills, James E. Reeves,
BARNWELL, WHALEY, PATTERSON & HELMS, L.L.C., Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dr. McGill Woodward appeals the district court's order grant-

ing Defendants summary judgment in this defamation action. We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Woodward v. Weiss, 932 F. Supp. 723 (D.S.C. 1996).*
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




      *
         We adopt the district court's reasoning insofar as it
relates to the issues of privilege only. We decline to determine
whether the First Amendment protections discussed in Milkovich v.
Lorain Journal Co., 497 U.S. 1 (1990), apply in this case involving
a private Plaintiff, non-media Defendants, and statements of
private concern, as resolution of the constitutional issue is not
necessary to the disposition of the case. See Lapkoff v. Wilks, 969
F.2d 78, 81 (4th Cir. 1992).

                                2